Exhibit 5 Buenos Aires, Argentina July 26, 2016 Messrs. PAMPA ENERGIA S.A. Pampa Energía S.A. Ortiz de Ocampo 3302, Edificio 4 C1425DSR, Buenos Aires Argentina Attn: Mr. Gabriel Cohen Ref: Irrevocable Loan Offer N° 02‑2016 . Dear Sirs, Grupo Mtres S.A. , a corporation ( sociedad anónima ) organized under the laws of Uruguay (the “ Lender ”); as a result of previous negotiations, hereby irrevocably offers to PAMPA ENERGIA S.A. , a corporation ( sociedad anónima ) organized under the laws of Argentina, with its registered offices at Ortiz de Ocampo 3302, Edificio 4, C1425DSR, Buenos Aires, Argentina (the “ Borrower ”, and together with Lender, the “ Parties ”), to enter into a Loan Agreement which, if this Offer is accepted, would be governed by the terms and conditions set forth in Annex I hereto (the “ Offer ”). The Offer is also subject to the following terms: First : Lender grants Borrower a maximum term of five (5) days to accept the Offer. During this term the Offer shall be irrevocable. The Offer may only be accepted or rejected in its entirety. Second : The Offer shall be considered accepted if Borrower, within the time period detailed in the preceding paragraph, delivers to us a notice of acceptance in the terms set forth in Annex II hereto (the “ Notice of Acceptance ”). We will issue an acknowledgment of receipt of your Notice of Acceptance in the form of Annex III hereto. Upon acceptance of this Offer in accordance with the procedure set forth above, the Loan Agreement shall become in full force and effect in accordance with its terms as if each of the Parties thereto had executed and delivered the same and shall be legally binding and enforceable to each and all of the Parties, and each and all of them shall become parties to the Loan Agreement. The Loan Agreement shall be deemed entered into and become effective as of the date on which the Notice of Acceptance is delivered to Lender. Third : Once accepted, this Offer together with the Loan Agreement attached as Annex I hereto, shall constitute the entire agreement of the Parties in connection with the subject matter hereof. This Offer shall be governed by and construed in accordance with the laws of the State of New York. Grupo Mtres S.A. /s/ Damián Mindlin Name: Damián Mindlin Title: Director 1 ANNEX I to Irrevocable Loan Offer N° 02-2016 TERMS AND CONDITIONS OF LOAN AGREEMENT [see attached] 2 ANNEX I LOAN AGREEMENT LOAN AGREEMENT, dated as of July 26, 2016 (this “ Agreement ”), between Pampa Energía S.A., as borrower (the “ Borrower ”) and Grupo Mtres S.A., as lender (the “ Lender ”). Borrower and Lender are each referred to herein as a “ Party ” and, together, the “ Parties ”. RECITALS WHEREAS, Borrower has entered into a sale and purchase agreement dated as of May 13, 2016 (the “ SPA ”) for the acquisition of all of the equity held by Petrobras International Braspetro B.V. in Petrobras Participaciones S.L. (“ PPSL ”), which in turn holds sixty seven point two percent (67.2%) of the equity of Petrobras Argentina S.A. (“ PZE ”, and the transactions under the SPA, the “ Acquisition ”); WHEREAS, subsequent to the Acquisition, Borrower intends to launch a tender offer to purchase for cash any and all of the remaining outstanding equity of PZE not owned by PPSL (the “ Tender Offer ”); and WHEREAS, Lender has agreed to extend to Borrower, a term loan in the aggregate principal amount of up to $25,000,000 (Twenty Five Million Dollars) to fund a portion of the Tender Offer, on the terms and subject to the conditions set forth herein, which loan is subject to prepayment under the circumstances set forth herein. NOW THEREFORE, in consideration of the premises and the mutual covenants and the agreements herein set forth, the Parties hereby agree as follows: Section 1. Certain Definitions . As used in this Agreement, the following terms have the meanings stated: “ Acquisition ” has the meaning set forth in the Recitals hereto. “ Acquisition Date ” means the date on which the closing of the Acquisition occurs pursuant to and in accordance with the SPA. “ ADR ” means American Depositary Receipt. “ Affiliate ” of a Person means any other Person that directly or indirectly controls, is controlled by or is under common control with, the Person. The term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “ Agreement ” has the meaning set forth in the Preamble hereto. “ Borrower ” has the meaning set forth in the Preamble hereto. “ Borrower Shareholder Approval ” means approval at a duly convened meeting by the requisite quorum and majorities of Borrower’s shareholders of the issuance of shares of Borrower for the Merger. “ Borrowing Date ” means the date on which Lender makes the Loan to Borrower. “ Bridge Loans ” means the bridge loans to be provided to Borrower for purposes of paying the purchase price for the Acquisition pursuant to and in accordance with the commitment letter, dated May 13, 2016, among Citigroup Global Markets Inc., Deutsche Bank AG, London Branch, Banco de Galicia y Buenos Aires S.A., and Industrial and Commercial Bank of China Limited, Dubai (DIFC) Branch. “ Business Day ” means any day that is not a Saturday, Sunday or other day on which banking institutions in New York, New York, Montevideo, Uruguay or Buenos Aires, Argentina, are authorized or required by law to close. “ Commitment ” means the commitment of Lender to make or otherwise fund the Loan in accordance with Section 2 in the amount of up to $25,000,000 (Twenty Five Million Dollars). “ Consents ” means any approval, consent, authorization or order of, notice to or other registration or filing with, or any other action by, any Governmental Body or other Person. “ Dollars ” and the sign “ $ ” mean the lawful money of the United States of America. “ Funding Notice ” means a notice substantially in the form of Exhibit A . “ Governmental Body ” means any governmental body of any type, including, without limitation, any agency, bureau, commission, court, department, official, political subdivision, tribunal or other instrumentality of any administrative, judicial, legislative, executive, regulatory, police or taxing authority of any government, whether supranational, national, federal, state, regional, provincial, local, domestic or foreign. “ Lender ” has the meaning set forth in the Preamble hereto. “ Liens ” means any liens, pledges, claims, encumbrances, security interests, community property rights, charges, encumbrances, equities, options or other restrictions. “ Loan ” has the meaning set forth in Section 2(a). “ Maturity Date ” means the later of: (a) the date that is 12 months after the Acquisition Date and (b) the date on which the Bridge Loans shall have been repaid in full pursuant to the terms thereof; provided , that if such day is not a Business Day, the Maturity Date shall be the Business Day immediately succeeding such day. “ Merger ” means the merger of PZE with and into Borrower pursuant to which Borrower shall be the surviving company. “ Notices ” has the meaning set forth in Section 10(b). “ NYSE ” means the New York Stock Exchange. “ Party ” and “ Parties ” have the meaning set forth in the Preamble hereto. “ Person ” means and includes natural persons, corporations, limited partnerships, general partnerships, limited liability companies, limited liability partnerships, joint stock companies, associations, companies, trusts, banks, trust companies, land trusts, business trusts or other organizations, whether or not legal entities, other legal entities and Governmental Bodies. “ PPSL ” has the meaning set forth in the Recitals hereto. “ Prepayment ” has the meaning set forth in Section 3(b). “ PZE ” has the meaning set forth in the Recitals hereto. “ PZE ADRS ” means an aggregate number of freely tradable ADRs of PZE listed for trading on the NYSE. “ Repayment Equity ” means, as of any date, at the election of Lender, (x) a number of PZE ADRS equal to (i) the result of (A) all of the aggregate amounts then outstanding under the Loan, divided by (B) the per PZE share purchase price paid by Borrower in the Tender Offer, converted into Dollars using the spot selling rate at which Banco de la Nación Argentina offers to sell Argentine pesos for Dollars at the close of business on the Business Day immediately preceding the date of determination, multiplied by (ii) the number of PZE shares represented by each PZE ADR or (y) a number of shares of PZE equal to (i) all of the aggregate amounts then outstanding under the Loan, divided by (ii) the per PZE share purchase price paid by Borrower in the Tender Offer, converted into Dollars using the spot selling rate at which Banco de la Nación Argentina offers to sell Argentine pesos for Dollars at the close of business on the Business Day immediately preceding the date of determination. “ Representatives ” means, with respect to any Person, such Person’s accountants, counsel, financial and other advisers, representatives, consultants, directors, officers, employees, stockholders, partners, members and agents. “ SPA ” has the meaning set forth in the Recitals hereto. “ Taxes ” means all taxes, levies, imposts, stamp taxes, duties, charges to tax, fees, deductions, withholdings, royalties, charges, compulsory loans or restrictions or conditions resulting in a charge which are imposed, levied, collected, withheld or assessed by any political subdivision or taxing authority as of the date of this Agreement or at any time in the future together with interest thereon and penalties with respect thereto, if any, and any payments of principal, interest, charges, fees or other amounts made on or in respect thereof, including without limitation production and severance taxes and windfall profit taxes, and “Tax” shall be construed accordingly. “ Tender Offer ” has the meaning set forth in the Recitals hereto. Section 2. Loan . (a) Term Loan . Subject to the terms and conditions hereof, Lender agrees to make a loan to Borrower in Dollars in an amount up to the Commitment (the “ Loan ”), by wire transfer in immediately available funds in an amount and to the account of Borrower that are designated in writing to Lender by Borrower in a Funding Notice at least two (2) Business Days prior to the Borrowing Date. (b) Borrower’s Obligation to Borrow . If Lender makes the Loan available on the Borrowing Date, Borrower shall borrow the Loan on such date. (c) Borrowing Mechanics for Term Loan . Borrower may make only one borrowing under the Loan. Any amount borrowed hereunderand subsequently repaid or prepaid may not be reborrowed. Subject to Section 3(b), all amounts owed hereunder shall be paid in full no later than the Maturity Date. (d) Termination of Commitment . Lender’s Commitment shall terminate immediately and without further action on the Business Day following the first settlement date of the Tender Offer. (e) Lender’s Evidence of Debt . Lender shall maintain on its internal records an account or accounts evidencing the Loan, including the amount of the Loan made by it and each repayment and prepayment in respect thereof. Any such recordation shall be conclusive and binding on Borrower, absent manifest error; provided that the failure to make any such recordation, or any error in such recordation, shall not affect Borrower’s obligations in respect of the Loan. (f) Interest on Loan (i) In the event the Prepayment does not occur prior to the Maturity Date, the Loan shall be deemed to have accrued interest at a rate of 7.50% per annum calculated from the Borrowing Date through the date of repayment thereof on a daily basis from the Borrowing Date, and shall be payable in arrears on the Maturity Date. (ii) Interest payable hereunder shall be computed on the basis of a 365 or 366 day year, as the case may be, in each case for the actual number of days elapsed in the period during which it accrues. In computing interest on any Loan, the date of the making of such Loan shall be excluded, and the date of payment of such Loan shall be included; provided that if a Loan is repaid on the same day on which it is made, one day’s interest shall be paid on that Loan. Section 3. Repayment . (a) Unless otherwise repaid or prepaid pursuant to the terms of Section 3(b), Borrower shall repay to Lender on the Maturity Date for the Loan, the aggregate principal amount of the Loan outstanding on such date, together with any and all accrued interest and fees. Other than as set forth in Section 3(b), Borrower shall not be entitled to make any prepayments of any amounts outstanding under the Loan or to reduce the amount of the Commitment. (b) Voluntary Prepayment of the Loan . At any time from the Borrowing Date through (but excluding) the Maturity Date, Borrower shall be entitled to repay all, but not less than all, of the aggregate amounts then outstanding under the Loan by delivering to Lender the Repayment Equity and Lender shall have the obligation to accept the Repayment Equity as payment in full for all of the aggregate amounts then outstanding under the Loan (the “ Prepayment ”). (c) Payments Generally . (i) Except as set forth in Section 3(b), all payments by Borrower of principal, interest and fees shall be made in Dollars in immediately available funds, without defense, recoupment, setoff or counterclaim, free of any restriction or condition. (ii) All sums payable by or on behalf of Borrower hereunder shall (except to the extent required by law) be paid free and clear of, and without any deduction or withholding on account of, any Tax. (iii) If Borrower or other applicable withholding agent is required by law to make any deduction or withholding on account of any Tax from any sum paid or payable by Borrower hereunder: (A) Borrower shall notify Lender of any such requirement or any change in any such requirement as soon as it becomes aware of it; (B)Borrower shall pay, or cause to be paid, any such Tax before the date on which penalties attach thereto, if the liability to pay is imposed on Borrower; (C)the sum payable by Borrower in respect of which the relevant deduction, withholding or payment is required shall be increased to the extent necessary to ensure that, after the making of the deduction, withholding or payment for such Tax that Lender receives on the due date a net sum equal to what it would have received had no such deduction, withholding or payment for Taxes been required or made; and (D)as soon as practicable after the due date of payment of any Tax which it is required by clause(B) above to pay, Borrower shall deliver to Lender an official receipt, certified copy thereof, or other evidence satisfactory to Lender evidencing such payment to the relevant taxing or other authority. (iv) In the event any jurisdiction imposes any present or future stamp, transfer or documentary taxes or any other excise or property taxes, charges or similar levies, and any penalties, additions to tax or interest due with respect thereto, in connection with the transactions contemplated by this Agreement, Borrower shall promptly pay or, if previously paid by Lender, reimburse Lender for any such taxes, charges, levies, penalties, additions or interest. Section 4. Covenants of Borrower . (a) Use of Proceeds. Borrower shall use the Loan solely to fund a portion of the Tender Offer. (b) Liens on PZE ADRS and PZE Shares. Borrower agrees that, in the event that Borrower elects to make the Prepayment with Repayment Equity, the PZE ADRS or PZE shares so delivered shall be delivered to Lender free and clear of all Liens. (c) Merger. Borrower agrees (i) to use its reasonable best efforts to cause the Merger to be consummated as soon as practicable following the Borrowing Date, and (ii) to inform Lender of the occurrence of the Borrower Shareholder Approval within ten (10) Business Days thereof. Section 5.
